DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Young Sun Kwon on 08/17/2021. 








The application has been amended as follows: 








Claim 1 (currently amended): A rotary electric machine apparatus comprising:
a first power source connection terminal to which a first DC power source is connected;
a second power source connection terminal to which a second DC power source whose voltage is lower than the first DC power source is connected; 
a power source switching mechanism that switches between a DC power supplied to the first power source connection terminal and a DC power supplied to the second power source connection terminal, and outputs one of the DC power supplied to the first power source connection terminal and the DC power supplied to the second power source connection terminal; 
a rotary electric machine body having plural-phase windings; 
a winding connection switching mechanism that switches interconnection of the plural-phase windings between a first winding connection state, and a second winding connection state in which an induced voltage constant of windings becomes lower than the first winding connection state; 
an inverter that is provided with switching devices, and converts a DC power outputted from the power source switching mechanism and into an AC power supplied to the plural-phase windings; and 
a controller that switches the power source switching mechanism, switches the winding connection switching mechanism according to a switching state of the power source switching 
wherein when switching the power source switching mechanism to the first power source connection terminal 
when switching the power source switching mechanism to the second power source connection terminal 
wherein the rotary electric machine body is provided with three-phase windings as the plural-phase windings, and 
wherein the winding connection switching mechanism is a switching mechanism which switches interconnection of the three-phase windings between Y connection as the first winding connection state, and Δ connection as the second winding connection state.
















Allowable Subject Matter
Claims 1, 4 and 7-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
For claim 1, the prior art of record fails to disclose, reasonably suggest, or render obvious, in combination with all the given limitations, a rotary electric machine apparatus comprising:
a power source switching mechanism that switches between a DC power supplied to the first power source connection terminal and a DC power supplied to the second power source connection terminal, and outputs one of the DC power supplied to the first power source connection terminal and the DC power supplied to the second power source connection terminal; 
a winding connection switching mechanism that switches interconnection of the plural-phase windings between a first winding connection state, and a second winding connection state in which an induced voltage constant of windings becomes lower than the first winding connection state; and 
a controller that switches the power source switching mechanism, switches the winding connection switching mechanism according to a switching state of the power source switching mechanism, and drives on/off the switching devices to control the rotary electric machine body based on 
wherein when switching the power source switching mechanism to the first power source connection terminal, the controller switches the winding connection switching mechanism so that the plural-phase windings become the first winding connection state, 
when switching the power source switching mechanism to the second power source connection terminal, the controller switches the winding connection switching mechanism so that the plural-phase windings become the second winding connection state, and 
wherein the winding connection switching mechanism is a switching mechanism which switches interconnection of the three-phase windings between Y connection as the first winding connection state, and Δ connection as the second winding connection state.
Claims 4 and 7-13 are allowed because they depend on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852.  The examiner can normally be reached on (571)270-3852.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAI T DINH/Primary Examiner, Art Unit 2846